Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group II, claims 19, 20, 24, 25, 29, 32, 38-44, 47, 53-55, 56-inpart, 57-inpart, 59, 60, 86, and 88 and the species: a Gucy2c/CD3 bispecific antibody with the following CDRs: Gucy2c VH CDR1, 2, and 3: SEQ ID NOs: 74, 75 and 29 respectively; Gucy2c VL CDR1, 2, and 3: SEQ ID NOs:148, 149 and 142 respectively; CD3 VH CDR1, 2, and 3: SEQ ID NOs: 2, 10 and 4 respectively; CD3 VL: CDR1, 2, and 3: SEQ ID NOs: 91, 78 and 79 respectively. Applicant also elects the epitope comprises S75 on the extracellular domain of Gucy2c. 
The elected species is free of prior art. Other species encompassed by claims 38-44 and 54 are rejoined for examination. 
Claims 1-6, 9-12, 19, 20, 24, 25, 29, 32, 38-44, 47, 53-57, 59, 60, 64, 74-76, 80, and 86-89 are pending.  It is noted that claims 61-63 are listed as cancelled however they still contain claim text.  Cancelled claims should not contain text.  See 37 CFR 1.121(c)(4). Appropriate amendment is required. The claims 61-63 are interpreted to be cancelled.
Claims 1-6, 9-12, 53, 64, 74-76, 80, 87 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.


Specification
The amendment filed September 03, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of US Provisional Applications 62/675,617 and 62/848,519.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24, 25, 29, 32, 38-44, 47, 56, 57, 86, and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because there is no conjunction (and or or) between a-d thus it is unclear if forms a-d are in the alternative or in combination.
Claim 42 recites the limitation "the GUCY2c" in part d.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the GUCY2c VH" in part a.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites “R73, S74, S75, T76, E78, G79, L80, L82, L83, R84 or I86 of SEQ ID NO:406”. However, SEQ ID NO: 406 is only 15 amino acid in length: RSSTCEGLDLLRKIS. It is not clear what the numbers 73, 74, 75, 76, 78, 79, 80, 82, 83, 84 or 86 refer to. 
Claims 24, 25, 29, 32, 38-44, 56, 57, 86, and 88 are also rejected because these claims are dependent on claim 20 directly or indirectly.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 24, 25, 29, 32, 38-43, 47, 56, 57, 60, 86 and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is drawn to a bispecific antibody that specifically binds to GUCY2c and CD3, wherein the bispecific antibody comprises a first polypeptide chain and a second polypeptide chain, which encompassed unlimited number of all possible GUCY2c/CD3 bispecific-antibodies, known and yet to be discovered. Following a review of the specification, it appears that Applicant has prepared numerous GUCY2c/CD3 bispecific antibody species that are encompassed by the claimed genus, specifically, the anti-CD3/anti-GUCY2c bispecific antibodies disclosed in Table 5 of the specification. Although Applicant has disclosed numerous species within said genus of GUCY2c and CD3 bispecific antibodies, the specification does not provide adequate written description for the entirely claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, 1) what light chain CDRs and heavy 
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
Claims 20, 24, 25, 29, 32, 56, 57, 86, and 88 are dependent on claim 19 directly or indirectly. And these claims share the same deficiency as claim 19. 
Claim 38 is included in the rejection of the claims under 35 U.S.C. 112(a), because one skilled in the art would be unable to immediately envision, recognize, or distinguish 1) which GUCY2c VL CDRs recited in part a., should be paired with GUCY VH CDRs recited in part d., CD3 VL CDRs recited in part c., and CD3 VH CDRs recited in part b., 2) because claim 38 recites “and/or” of parts a-d, the claimed bispecific antibodies encompass antibodies with unknown VH CDRs and/or VL CDRs. 
Claims 39-41 are included in the rejection of the claims under 35 U.S.C. 112(a), because the instant specification teaches numerous anti-CD3 antibodies and anti-GUCY2c antibodies, specifically, the anti-CD3 antibodies and anti-GUCY2c antibodies disclosed in Table 37 A of the specification, with specific VH CDRs 1-2-3 and VL CDRs 1-2-3 combinations. However, claim 39 encompasses many more CDR combinations, 
Claims 42 and 43 are included in the rejection of the claims under 35 U.S.C. 112(a), because one skilled in the art would be unable to immediately envision, recognize, or distinguish 1) which GUCY2c VL recited in part a., should be paired with GUCY VH recited in part d., CD3 VL recited in part c., and CD3 VH recited in part b., 2) because claim 42 recites “and/or” of parts a-d, the claimed bispecific antibodies encompass antibodies with unknown VH CDRs and/or VL CDRs. 
Claim 47 is drawn a bispecific antibody that specifically binds to an epitope on GUCY2c extracellular domain, wherein the epitope comprises at least one amino acid residue selected from amino acid residues R73, S74, S75, T76, E78, G79, L80, L82, L83, R84 or 186 of SEQ ID NO: 406, which encompassed unlimited number of all possible GUCY2c/any other antigen bispecific-antibodies, known and yet to be discovered. As set forth above, the specification does not provide adequate written description for the entirely claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed.
Claim 60 is drawn to a bispecific antibody capable of specific binding to GUCY2c and to CD3 comprising a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises a sequence of SEQ ID NO: 216 and the second polypeptide chain comprises a sequence of SEQ ID NO: 220. Given BRI, “a a sequence of SEQ ID NO: 220” encompasses partial sequence of SEQ ID NO: 216 and 220. Thus, claim 60 encompasses antibodies with no complete CDR combinations. 
Although screening techniques can be used to isolate antibodies that possess the ability to bind CD3, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filng date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 24, 25, 29, 32, 47, 56, 57, 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over May (May et al., Pub. No.: US 2016/0002357 A1, Publication Date: 2016-01-07, IDS of 01/29/2020) and in view of Nam (Nam et al., Pub. No.: US 2011/0110936 A1, Publication Date: 2011-05-12, IDS of 01/13/2020) and Dahlen (Dahlen et al., Therapeutic Advances in Vaccines and Immunotherapy, vol. 6(1), 3-17, Publication Date: 2018-03-28, IDS of 01/29/2020).

May teaches that there is a need to generate high specific and potent agents that bind to tumor cells expressing a target antigen and recruit and activate T cell through CD3 activation, resulting in an innovative and effective treatment for cancer, See [0005].
May teaches that bispecific heterodibody molecules comprises two polypeptide chains that associate to form two epitope binding sites recognizing the P-cadherin tumor cell associated antigen and the CD3 T cell antigen, See Abstract.
May teaches that Various strategies have been developed to generate bispecific molecules capable of T cell recruitment to mediate tumor cell killing, See [0004].
May teaches as set forth above. However, May does not teach GUCY2c and CD3 bispecific antibodies.
Nam teaches that Guanylyl Cyclase C (GCC) (also known as GUCY2c) is a transmembrane cell surface receptor that functions in the maintenance of intestinal fluid, electrolyte homeostasis and cell proliferation, See [0012].
Nam teaches that GCC is expressed in all primary and metastatic colorectal tumors, and also in stomach cancer and esophageal cancer, See [0016].
Nam teaches that GCC can serve as a therapeutic target for receptor binding proteins such as antibodies, for colon cancer, esophageal tumors or stomach tumors, adenocarcinoma, See [0017].
Nam teaches various GCC antibodies with complete sequence information, See Table 2, claim 1.

Nam teaches method of generating GCC antibodies, See Example 4.
Nam teaches that the antibody can be used to make other therapeutic modalities, such as bispecific antibodies, See [0174], [0175].
Dahlen teaches that a bispecific antibody can be seen as two therapeutic drugs merged into one superior entity harboring the effect of both drugs, See page 4, col. 1, para. 3.
Dahlen teaches that bispecific antibodies present a range of opportunities to improve efficacy. One concept includes cytotoxic effector cell redirectors such as T-cell or natural killer (NK)-cell redirecting compounds, in which the cytotoxic function of the effector cells is directed to malignant cells expressing a particular tumor antigen, See page 4, col. 2, para. 2.
Dahlen teaches T-cell redirecting bispecific antibodies, which redirects T cells to malignant cells by targeting a tumor antigen and CD3, See Table 1. 
Dahlen teaches that there are 25 T-cell redirecting compounds in clinical phase I studies, developed for hematological as well as solid tumors, See page 7, col. 2, para. 1.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to develop a bispecific antibody taught by May, and replace P-cadherin antibody part with a GUCY2c antibody, taught by Nam because Nam teaches that GUCY2c is a tumor antigen (i.e. colon cancer), and both Dahlen and May teach that bispecific antibodies targeting CD3 and a tumor antigen can potentially 

Regarding claim 20, May teaches a bispecific heterodimeric diabody that specifically binds to an epitope of human P-cadherin and to an epitope of CD3 comprising a first polypeptide chain and a second polypeptide chain, wherein: 
a. the first polypeptide comprises, in the N-terminal to C-terminal direction: 
i) a Domain 1, comprising a sub-Domain 1A and a sub-Domain 1B, and 
ii) a first heterodimer-promoting domain; and 
b. the second polypeptide chain comprises, in the N-terminal to C-terminal direction: 
i) a Domain 2, comprising a sub-Domain 2A and a sub-Domain 2B and 
ii) a second heterodimer-promoting domain, and 
wherein sub-Domain 1A and sub-Domain 2A form a P-cadherin VL/VH binding domain comprising a variable heavy (VH) domain of an anti-P-cadherin antibody (P-CAD VH) and a variable light (VL) domain of an anti-P-cadherin antibody (P-CAD VL), and sub-Domain 1B and sub-Domain 2B form a CD3 VL/VH binding domain comprising a VL domain of an anti-CD3 antibody (CD3 VL) and a VH binding domain of an anti-CD3 antibody (CD3 VH); or 

Regarding claims 24 and 25, May teaches that the bispecific diabodies comprise the first heterodimer-promoting domain and the second heterodimer-promoting domain comprise an IgG Fc region comprising a CH2 and a CH3 domain, wherein the amino acid sequence of the CH2 domain and/or the CH3 domain comprises at least one amino acid modification, as compared to a wild-type IgG Fc region, to form a knob or a hole. In one aspect, the first heterodimer-promoting domain and the second heterodimer-promoting domain are not both knobs or both holes; and/or wherein the first heterodimer-promoting domain and second heterodimer-promoting domain form an IgG immunoglobulin Fc region, See [0014], Figs 1A and 1B, and claims 8-9.
Regarding claim 29, May teaches that P-cadherin VL and CD3 VH are linked by a glycine-serine linker; and CD3 VL and P-cadherin VH are linked by a glycine-serine linker, See claims 3, 4, and 12 (wherein the sub-Domain 1A and the sub-Domain 1B are linked by a glycine-serine linker, and the sub-Domain 2B and the sub-Domain 2A are linked by a glycine-serine linker).
Regarding claim 32, May teaches that Domain 1 is covalently bound to the first heterodimer-promoting domain via a cysteine linker; and Domain 2 is covalently bound to the second heterodimer-promoting domain via a cysteine linker (Linker 2), as shown below (Fig. 4): See [0017]

    PNG
    media_image1.png
    461
    766
    media_image1.png
    Greyscale


May teaches various cysteine linkers (Linker 2) comprise at least five amino acids, i.e. SEQ ID NOs: 70-76, See [0017].
Regarding claim 47, Nam teaches antibodies raised against the extracellular domain, i.e. epitope reside 75-150 SEQ ID NO: 228, See [0114]. As shown below, SEQ ID NO: 406 of the instant application is identical to amino acid sequence 96-110 of SEQ ID NO:228 of Nam:

    PNG
    media_image2.png
    747
    717
    media_image2.png
    Greyscale

Regarding claims 56, 57, May teaches the antibodies have humanized VH and VL regions, See Table 9.
Regarding claim 86, May teaches a pharmaceutical composition comprising a therapeutically effective amount of the bispecific antibodies and a pharmaceutically acceptable carrier, See claim 70. May teaches a method of treating P-cadherin positive cancer in a patient in need thereof, comprising administering to the bispecific antibody, See claim 71.

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over May (May et al., Pub. No.: US 2016/0002357 A1, Publication Date: 2016-01-07, IDS of 01/29/2020), Nam (Nam et al., Pub. No.: US 2011/0110936 A1, Publication Date: 2011-.
May, Kim and Dahlen teach as set forth above. However, May, Kim and Dahlen do not teach a composition comprises an antidiarrheal agent. 
Barber teaches that immunotherapy is associated with unique immune-related toxicities that can range from mild to life-threatening, See Abstract.
Barber teaches that diarrhea is one of the most common immune-related adverse events associated with immunotherapy, See page 259, col. 2, para. 2. The incident of diarrhea in patients receiving immunotherapy is 30% for any grade overall and 10% for grade 3 to 4, See page 264, § Gastrointestinal Toxicity. 
Barber teaches antidiarrheal agents, such as budesonide, can be used to for grade 2-4 diarrhea.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to use anti-GUCY2c/anti-CD3 bispecific antibodies to treat cancers and make a composition comprising the bispecific antibodies as taught by May, Kim and Dahlen, and add an antidiarrheal agent in the composition. Because Barber teaches that diarrhea is common in the patients treated with immunotherapy, and antidiarrhea agents should be used to control the adverse events. An ordinary skilled in the art would have recognized that the patients treated with anti-GUCY2c/anti-CD3 bispecific antibodies could likely develop diarrhea, as taught by Barber. And an ordinary .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 20, 24, 25, 29, 32, 47, 56, 57, and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,884,921 (thereinafter Pat. 921, IDS, which share the same disclosure as Pub. No.: US 2016/0002357 A1 cited in 103 rejection) in view of in view of Nam (Nam et al., Pub. No.: US 2011/0110936 A1, Publication Date: 2011-05-12, IDS of 01/13/2020) and Dahlen (Dahlen et al., Therapeutic Advances in Vaccines and Immunotherapy, vol. 6(1), 3-17, Publication Date: 2018-03-28, IDS of 01/29/2020).
The claims of Pat. 921 teach:

    PNG
    media_image3.png
    483
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    875
    590
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    875
    580
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    771
    595
    media_image6.png
    Greyscale

The claims of Pat. 921 teach as set forth above. However, the claims of Pat. 921  do not teach GUCY2c and CD3 bispecific antibodies.

It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to develop a bispecific antibody taught by the claims of Pat. 921, and replace P-cadherin antibody part with a GUCY2c antibody, taught by Nam because Nam teaches that GUCY2c is a tumor antigen (i.e. colon cancer), and Dahlen teach that bispecific antibodies targeting CD3 and a tumor antigen can potentially improve therapeutic efficacy. An ordinary skilled in the art would recognize that a GUCY2c/CD3 bispecific antibody can be used to treat GUCY2c expressing cancers, i.e. colon cancer, possibly with enhanced efficacy, as taught by Dahlen.  The motivation would have been to develop new/better therapeutic agents for cancer treatment, as recognized by Dahlen, and to expand application of GUCY2c antibodies.
Regarding claims 56, 57, the claims of Pat. 921 teach that the CD3 VH comprises a sequence of SEQ ID NO: 45 or 46 and CD3 VL comprises a sequence of SEQ ID NO: 47 which are humanized VH and VL regions, as evidenced by Table 9 on page 76.

Claim 88 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,884,921 (thereinafter Pat. 921) in view of in view of Nam (Nam et al., Pub. No.: US 2011/0110936 A1, Publication Date: 2011-05-12, IDS of 01/13/2020) and Dahlen (Dahlen et al., Therapeutic Advances in Vaccines and Immunotherapy, vol. 6(1), 3-17, Publication Date: 2018-03-28, IDS of 01/29/2020), as applied to claims 19, 20, 24, 25, 29, 32, 47, 56, 57, and 86, and further Barber (Barber et al., Journal for Nurse Practitioners, 14, 4, 259-266, Publication Date: April-2018).
The claims of Pat. 921, Kim and Dahlen teach as set forth above. However, the claims of Pat. 921, Kim and Dahlen do not teach a composition comprises an antidiarrheal agent. 
Barber teaches as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to use anti-GUCY2c/anti-CD3 bispecific antibodies to treat cancers and make a composition comprising the bispecific antibodies as taught by the claims of Pat. 921, Kim and Dahlen, and add an antidiarrheal agent in the composition. Because Barber teaches that diarrhea is common in the patients treated with immunotherapy, and antidiarrhea agents should be used to control the adverse events. An ordinary skilled in the art would have recognized that the patients treated with anti-GUCY2c/anti-CD3 bispecific antibodies could likely develop diarrhea, as taught by Barber. And an ordinary skilled in the art would have tried to use an antidiarrheal agent to control the adverse event, also taught by Barber. The motivation would have been to develop a better therapeutic agent to treat cancer.

Conclusion
Claims 19, 20, 24, 25, 29, 32, 38-44, 47, 56, 57, 60, 86 and 88 are rejected.
Claims 54, 55, 59 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642